EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Champlin (Reg. No. 34,797) on September 08, 2021.   Note: Although not specifically authorized by attorney Champlin, the title of the invention is amended under MPEP § 1302.04(a) to accurately describe the current invention.

The application has been amended as follows: 

Please amend the title as follows:

CHIP PACKAGING STRUCTURE WITH HEAT DISSIPATION LAYER, FLANGE AND SEALING PIN 
 





claims 1 and 12-19 as follows:

1. (Currently Amended) A chip packaging structure, comprising:
a metal heat dissipation layer;
a chip structure located on an upper surface of said metal heat dissipation layer, comprising a plurality of first electrical contacts on an upper surface of said chip structure;
a pin layer comprising a plurality of second electrical contacts and a plurality of separate metal bumps, wherein said plurality of second electrical contacts are located on lower surfaces of said plurality of metal bumps, and said plurality of second electrical contacts are coupled to said plurality of first electrical contacts of said chip structure through a plurality of conductive pillars; and
an encapsulant, encapsulating at least one portion of said pin layer, said metal heat dissipation layer and said chip structure to expose said pin layer on an upper surface of said encapsulant, and to expose a lower surface of said metal heat dissipation layer outside said encapsulant,
wherein said metal heat dissipation layer comprises at least one flange on its side surface, a sealing pin is located on an upper surface of said at least one flange and extending to a periphery of said upper surface of said encapsulant, so that said metal heat dissipation layer, said at least one flange and said sealing pin form a cavity for accommodating said encapsulant, 
wherein said at least one flange extends around a plurality of side surfaces of said encapsulant.

12-19. (Cancelled)
Remarks
The prior objection to the abstract is withdrawn in view of the amendment.
The prior rejections under 35 U.S.C. 112(a) have been withdrawn in view of the amendment to the claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 4 and 6-11 are allowed primarily because the prior art cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 1: said metal heat dissipation layer, said at least one flange and said sealing pin form a cavity for accommodating said encapsulant, wherein said at least one flange extends around a plurality of side surfaces of said encapsulant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892